Citation Nr: 0937627	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for claimed lumbosacral 
spine disorder. 

2.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law 
Judge in August 2007.  

In April 2008 the Board remanded the issues on appeal to the 
RO, via the Appeals Management Center (AMC) for further 
development. 

The issues on appeal are once again remanded to the RO via 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2008, the Board remanded this matter for a VA 
medical examination pertinent to the Veteran's claimed 
lumbosacral spine disorder because the report of a prior VA 
examination in March 2002 failed to include an opinion as to 
the etiology of that claimed disorder.  In June 2008, the 
Veteran was afforded a new VA examination; however, that VA 
examiner stated that an opinion as to whether the veteran's 
current back disorder was related to his period of service 
could not be provided without resorting to mere speculation. 

The Board finds that this June 2008 opinion is not adequate 
in that it does not provide the required degree of medical 
certainty and would be of no probative value.  Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).   Therefore, the Board finds that the fundamental 
directive of the April 2008 remand was not fulfilled.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Therefore, the RO should contact the June 2008 VA examiner 
and have him render an opinion as to whether the Veteran's 
low back disorder is at least likely then not related to 
service.  If that VA examiner can not render such an opinion, 
then the RO should schedule the Veteran for a new VA 
examination to obtain the requested opinion.  The Veteran is 
hereby advised that failure to report to the scheduled 
examination(s) may result in denial of the claim.  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

The Board notes that the issue of TDIU is held in abeyance 
pending the completion of the requested development, because 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  Henderson v. West, 12 Vet. App. 
11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who performed the 
June 2008 VA examination should be 
contacted and asked to provide the 
requested nexus opinion as to whether 
the Veteran has a current lumbosacral 
spine disorder that is at least as 
likely as not related to any event or 
incident of the Veteran's military 
service.  

If the VA examiner can not provide such 
an opinion then the Veteran should be 
afforded another VA examination by a 
physician skilled in the diagnosis and 
treatment of back disorders to determine 
the nature and likely etiology of the 
claimed lumbosacral spine disorder.  The 
claims file must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

Based on an expressed review of the 
record, the VA examiner should opine as 
to whether the Veteran has a current 
lumbosacral spine disorder that is at 
least as likely as not related to any 
event or incident of the Veteran's 
military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

